Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuda (US 20120173130), herein after referred to as Tsuda.
Regarding Claim 8, Tsuda teaches a method for receiving data, comprising:
receiving, at a client device, at least one data packet transmitted from a server device a data packet in the at least one data packet being generated based on collection data associated with at least one object described by the data packet; ([0072] “ The in-vehicle unit of each vehicle 199 receives the optical beacon signal transmitted from the optical beacon unit 121, the DSRC beacon signal transmitted from the DSRC beacon unit 111, and the UHF beacon signal transmitted from the UHF beacon unit 112. The in-vehicle unit of each vehicle 199 obtains the traffic information from each beacon signal that has been received. Then, the in-vehicle unit executes various safe driving support processes, based on the obtained traffic information.”)
selecting a data packet from the at least one data packet, the client device being located in a region associated with a first region where the at least one object described by the data packet selected is located; ([0161] “The time-division information 392 is predetermined information that shows, for each zone, the time (timing) to transmit the UHF beacon in which the traffic information 391 is set." [0184] "The traffic information acquiring part 430 of the in-vehicle unit 400 located in the near-distance zone 291 or intermediate-distance zone 292 specifies the target zone (S110), specifies the target time (S120), selects the UHF beacon distribution information transmitted during the target time (S130)" [0185] "As a result, the in-vehicle unit 400 can acquire the traffic information for the zone where the vehicle is located, among the plurality of traffic information.")
and parsing the data packet selected to obtain collection data associated with objects in the road environment within the first region. ([0184] “The traffic information acquiring part 430 of the in-vehicle unit 400 located in the near-distance zone 291 or intermediate-distance zone 292 specifies the target zone (S110), specifies the target time (S120), selects the UHF beacon distribution information transmitted during the target time (S130), and acquires the traffic information from the selected UHF beacon distribution information (S131).”)
Regarding Claim 9, Tsuda teaches:
wherein selecting the data packet comprises selecting the data packet based on at least one of a receiving signal intensity and a receiving time associated with the at least one data packet. ([0184] "The traffic information acquiring part 430 of the in-vehicle unit 400 located in the near-distance zone 291 or intermediate-distance zone 292 specifies the target zone (S110), specifies the target time (S120), selects the UHF beacon distribution information transmitted during the target time (S130)")
Regarding Claim 10, Tsuda teaches:
wherein the client device is deployed at a vehicle, ([0030] “Further, according to the present invention, traffic information may be received by the in-vehicle unit of a vehicle running at a location separated from an intersection”)
and the method further comprises: controlling traveling of the vehicle based on the collection data. ([0072] “The in-vehicle unit of each vehicle 199 obtains the traffic information from each beacon signal that has been received. Then, the in-vehicle unit executes various safe driving support processes, based on the obtained traffic information.”)
Regarding Claim 18, Tsuda teaches an apparatus for receiving data, comprising:
one or more processors; ([0051] “Each of the roadside apparatus 110, the optical roadside apparatus 120, the roadside control unit 130, the signal controller 195, and the in-vehicle unit comprises a CPU (Central Processing Unit) (also referred to as a central processing unit, an arithmetic unit, a microprocessor, or a microcomputer), and executes each processing using the CPU.”)
a memory configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to: ([0051] “Each of the roadside apparatus 110, the optical roadside apparatus 120, the roadside control unit 130, the signal controller 195, and the in-vehicle unit includes a storage device (also referred to as a memory), and stores each information using the storage device. A RAM (Random Access Memory) or a magnetic disk device is an example of the storage device.”)
receive, at a client device, at least one data packet transmitted from a server device, a data packet in the at least one data packet being generated based on collection data associated with  ([0072] “ The in-vehicle unit of each vehicle 199 receives the optical beacon signal transmitted from the optical beacon unit 121, the DSRC beacon signal transmitted from the DSRC beacon unit 111, and the UHF beacon signal transmitted from the UHF beacon unit 112. The in-vehicle unit of each vehicle 199 obtains the traffic information from each beacon signal that has been received. Then, the in-vehicle unit executes various safe driving support processes, based on the obtained traffic information.”)
select a data packet from the at least one data packet, the client device being located in a region associated with a first region where the at least one object described by the data packet selected is located; ([0161] “The time-division information 392 is predetermined information that shows, for each zone, the time (timing) to transmit the UHF beacon in which the traffic information 391 is set." [0184] "The traffic information acquiring part 430 of the in-vehicle unit 400 located in the near-distance zone 291 or intermediate-distance zone 292 specifies the target zone (S110), specifies the target time (S120), selects the UHF beacon distribution information transmitted during the target time (S130)" [0185] "As a result, the in-vehicle unit 400 can acquire the traffic information for the zone where the vehicle is located, among the plurality of traffic information.")
and parse the data packet selected to obtain collection data associated with objects in the road environment within the first region. ([0184] “The traffic information acquiring part 430 of the in-vehicle unit 400 located in the near-distance zone 291 or intermediate-distance zone 292 specifies the target zone (S110), specifies the target time (S120), selects the UHF beacon distribution information transmitted during the target time (S130), and acquires the traffic information from the selected UHF beacon distribution information (S131).”)
Regarding Claim 19,
wherein the one or more processors are configured to select the data packet based on at least one of: a receiving signal intensity and a receiving time associated with the at least one data packet. ([0184] "The traffic information acquiring part 430 of the in-vehicle unit 400 located in the near-distance zone 291 or intermediate-distance zone 292 specifies the target zone (S110), specifies the target time (S120), selects the UHF beacon distribution information transmitted during the target time (S130)")
Regarding Claim 20, Tsuda teaches:
wherein the client device is deployed at a vehicle, ([0030] “Further, according to the present invention, traffic information may be received by the in-vehicle unit of a vehicle running at a location separated from an intersection”)
and the one or more processors are configured to control traveling of the vehicle based on the collection data. ([0072] “The in-vehicle unit of each vehicle 199 obtains the traffic information from each beacon signal that has been received. Then, the in-vehicle unit executes various safe driving support processes, based on the obtained traffic information.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kawai (US 20170345300), herein after referred to as Kawai.
Regarding Claim 1, Tsuda teaches a method for transmitting data, comprising:
identifying a set of objects in a road environment based on collection data associated with the road environment from a server device; ([0071] “The image sensor 113 captures an image of a pedestrian or a bicycle traveling on the crosswalk, and image processing of the captured image is performed to detect presence or absence of the pedestrian or bicycle. In the image processing, presence or absence of a running vehicle and the type of the running vehicle are detected by pattern matching or comparison with an image obtained when no vehicle is running. In the pattern matching, a shape or a color pattern indicating a vehicle is detected from the image. Similarly, presence or absence of a pedestrian or a bicycle is also detected.”)
dividing the set of objects into at least one subset based on a distance between each of the set of objects and the server device; ([0054] “The optical roadside apparatus 120 sets static traffic information in the optical beacon signal transmitted from each optical beacon unit 121. Examples of the static traffic information include coordinate values of the optical beacon unit 121, information on lanes (such as a straight lane, a left-turn lane, and a right-turn lane), information indicating provision of a DSSS service at an entry destination intersection, a distance to the intersection, the size of the intersection, and presence or absence of a side road.”  [0061] “Based on the driving information on the running vehicle and the identification information on the running vehicle, the roadside control unit 130 sets the information on a running vehicle on each lane, in the traffic information as the dynamic information.”)
for a subset in the at least one subset, generating a data packet based on a portion of the collection data associated with objects in the subset; ([0062] "The roadside control unit 130 sets, for example, the information on the lanes at the intersection and information on the side road in the traffic information, in the traffic information as the static information. The static traffic information is stored in the storage device of the roadside control unit 130 in advance.")
Tsuda does not explicitly teach:
and transmitting the data packet to at least one client device, the at least one client device being located in a region associated with a first region where the objects in the subset are located.
In the same field of invention, Kawai teaches:
and transmitting the data packet to at least one client device, the at least one client device being located in a region associated with a first region where the objects in the subset are located. ([0034] "On the other hand, in a case where it is determined in step S003 (by the determiner 173) that it is impossible to transmit all target information T (No in step S003), the microcomputer 135 functions as the priority assigner 175 and determines an initial priority for each piece of information included in the whole target information T acquired in step S001 and sorts the pieces of information in the target information T in order of priority from high to low (step S005). In this step S005, for example, the closer the distance between the vehicle V (or the sensor 3) and the object described in a piece of information in the target information T, the higher the priority assigned to the piece in the target information T." [0042] "The microcomputer 135 further functions as the target outputter 179 and sequentially transmits the pieces of information selected in step S023 in the target information T, for example, in order of priority from high to low, to the data transmission line 9 via the output port 15 (step S025). The transmitted pieces of information of the target information T are received by the in-vehicle apparatus 7 via the data transmission line 9.")
	The above pieces of prior art are considered analogous as they both represent inventions in the infrastructure-to-vehicle transmission field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tsuda to transmit object data to the client device based on said device being associated with the region in which the objects are located as taught by Kawai to reduce total data transmitted [0034]. Motivation to combine Tsuda with Kawai to a person having ordinary skill in the art comes from the prior art being analogous in the field of infrastructure-to-vehicle transmission and knowledge well known in the art, as well as from Kawai [0073].
Regarding Claim 2, modified Tsuda teaches the method of Claim 1 and Tsuda further teaches:
wherein transmitting the data packet comprises: determining a transmission power for broadcasting the data packet; ([0128] “The UHF unit communication part 310 transmits the traffic information 391 for the respective regions in a time-division manner using the UHF beacon that generates an electric wave strength in accordance with the distance between the UHF roadside apparatus and the corresponding region.”)
and broadcasting the data packet based on the transmission power, such that the data packet is received by the at least one client device. ([0090] “On the other hand, the electric field strength of the UHF beacon 203 is sufficiently maintained so that reception of the UHF beacon 203 by the in-vehicle unit is possible. Thus, the UHF beacon 203 can be received by the in-vehicle unit of the standard-sized vehicle 199b”)
Regarding Claim 3, modified Tsuda teaches the method of Claim 2 and Tsuda further teaches:
wherein determining the transmission power comprises: determining a distance range between the at least one client device and the server device based on the region; ([0175] "Based on the vehicle position specified by the position specifying part 420 and the zone information 393 stored in the in-vehicle unit storage part 490, the traffic information acquiring part 430 specifies the zone where the vehicle is located (S110)." [0176] "The zone specified in S110 will be called "the target zone" hereinafter.")
and determining the transmission power based on the distance range. ([0108] “More specifically, the UHF beacon in which the traffic information for the near-distance zone is set is transmitted with an electric wave strength just enough to reach the farthest distance of the near-distance zone 291. The UHF beacon in which the traffic information for the intermediate-distance zone is set is transmitted with an electric wave strength just enough to reach the farthest distance of the intermediate-distance zone 292. The UHF beacon in which the traffic information for the far-distance zone is set is transmitted with an electric wave strength just enough to reach the farthest distance of the far-distance zone 293.”)
Regarding Claim 4, modified Tsuda teaches the method of Claim 3 and Tsuda further teaches:
wherein the first region is a subset of the region. ([0093] "In Embodiment 1, by using the UHF beacon, the traffic information that indicates a high importance level may be distributed to the vehicle 199 located in the shadowing region. By using the DSRC beacon, more traffic information may be distributed to the vehicle 199 located in a non-shadowing region." [0103] "The near-distance zone 291, the intermediate-distance zone 292, and the far-distance zone 293 are concentric (or annular) regions centering on the UHF beacon unit 112.")
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kawai and Rao (US 9893825), herein after referred to as Rao.
Modified Tsuda teaches the method of Claim 4, and Tsuda further teaches:
obtaining a transmission factor of a broadcast signal transmitted in the road environment; ([FIG. 3, FIG. 5])
determining a maximum distance value in the distance range; ([FIG. 5] [0104] “Assume that a range with a radius of approximately 100 meters from the UHF beacon unit 112 is defined as the near-distance zone 291. A range with a radius of approximately 200 meters from the UHF beacon unit 112 (excluding the near-distance zone 291) is defined as the intermediate-distance zone 292. A range with a radius of approximately 400 meters from the UHF beacon unit 112 (excluding the near-distance zone 291 and the intermediate-distance zone 292) is defined as the far-distance zone 293. Namely, a ratio among farthest distances of the respective zones from the UHF beacon unit 112 is set to 1:2:4." [0119] "To take an example, the transmission loss of the UHF beacon 203 is on the order of "-80 dBm" at a location where the propagation distance is 400 meters. Thus, the in-vehicle unit can receive a UHF beacon 203 even at a location separated from the UHF beacon unit 112 by 400 meters.")
and determining the transmission power based on the transmission factor, the maximum distance value and the receiving power threshold. ([0090] “On the other hand, the electric field strength of the UHF beacon 203 is sufficiently maintained so that reception of the UHF beacon 203 by the in-vehicle unit is possible. Thus, the UHF beacon 203 can be received by the in-vehicle unit of the standard-sized vehicle 199b located behind the large-sized vehicle 199a." [0107] "The UHF beacon is distributed with an electric wave strength corresponding to the farthest distance of the zone." [0165] "When the time T5 is assigned to the far-distance zone 293, the UHF beacon in which the traffic information 391 for the far-distance zone is set is transmitted with a predetermined electric wave strength (of e.g., 100 milliwatts) just enough to reach the entire far-distance zone 293 in the time T5.")
Tsuda does not explicitly teach:
obtaining a receiving power threshold of the at least one client device;
In the same field of endeavor, Rao teaches:
obtaining a receiving power threshold of the at least one client device; ([Col. 7, 60-65] “Upon detecting the low signal strength, the radio receiver 220 may send a notification to the processor 202, the audio system 212, the TCU 208, or the local radio stations module 214 indicating the unavailability of the local radio station and/or the need to send out a new request for radio presets.” [Col 14, 29-37] “If the signal strength measurement drops below the threshold value, the radio receiver may send the notification to the processor. The signal strength of a given radio station may drop below the threshold value once the vehicle travels outside of a broadcast range of the radio station. In some cases, the radio receiver may measure signal quality as well as signal strength and may send a notification to the processor once the signal quality drops below a threshold value.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the infrastructure-to-vehicle transmission field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tsuda to obtain a receiving power threshold from the client device taught by Rao ensure the received signal is strong enough [Col 7]. Motivation to combine Tsuda with Rao to a person having ordinary skill in the art comes from the prior art being analogous in the field of infrastructure-to-vehicle transmission and knowledge well known in the art, as well as from Rao [Col 15].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kawai.
Modified Tsuda teaches the method of Claim 1, and Tsuda further teaches:
collecting traffic command information associated with the road environment; ([0006] “The roadside control unit collects signal information from the signal controller and the detected information from the detection sensor" [0052] "The roadside apparatus 110, the optical roadside apparatus 120, the roadside control unit 130, and the signal controller 195 are connected by a communication cable and communicate one another through the communication cable.”)
and updating the data packet based on the traffic command information. ([0006] “The roadside control unit collects signal information from the signal controller and the detected information from the detection sensor, and transmits those information to the optical beacon unit and the DSRC beacon unit." [0008] " The roadside control unit further collects information on the color of a traffic light output from the signal controller. The roadside control unit also prepares, based on the collected information, traffic information (intersection information) that changes real time and transmits the prepared information to the DSRC beacon unit." [0058] “The roadside control unit 130 generates the traffic information, based on, for example, the control information on the traffic light 194 received from the signal controller 195, the driving information on a running vehicle received from the optical roadside apparatus 120, identification information on the running vehicle and identification information on a pedestrian or a bicycle that have been received from an image sensor 113 which will be described later.")
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kawai and Shironaga (JP 2012253498), herein after referred to as Shironaga.
Modified Tsuda teaches the method of Claim 1, and Tsuda further teaches:
classifying the objects in the subset into static objects and moving objects; ([0061] “Based on the driving information on the running vehicle and the identification information on the running vehicle, the roadside control unit 130 sets the information on a running vehicle on each lane, in the traffic information as the dynamic information." [0062] "The roadside control unit 130 sets, for example, the information on the lanes at the intersection and information on the side road in the traffic information, in the traffic information as the static information. The static traffic information is stored in the storage device of the roadside control unit 130 in advance.”)
generating a static data packet based on a portion of the collection data associated with the static objects, ([0054] “The optical roadside apparatus 120 sets static traffic information in the optical beacon signal transmitted from each optical beacon unit 121. Examples of the static traffic information include coordinate values of the optical beacon unit 121, information on lanes (such as a straight lane, a left-turn lane, and a right-turn lane), information indicating provision of a DSSS service at an entry destination intersection, a distance to the intersection, the size of the intersection, and presence or absence of a side road. The static traffic information is stored in the storage device of the optical roadside apparatus 120 in advance.”)
and generating a motion data packet based on a portion of the collection data associated with the moving objects; ([0116] “The traffic information for the near-distance zone includes information on the intersection 193. The information on the intersection 193 is information indicating a caution when entering into the intersection 193, and includes information on an oncoming vehicle, information on a two-wheeled vehicle running along a roadside, information on the numbers of pedestrians and bicycles on a crosswalk, control information on a traffic light, and the like. Information on the intersection 193 is dynamic information that is updated real time.”)
Modified Tsuda does not teach:
and transmitting the static data packet with a first transmission frequency and transmitting the motion data packet with a second transmission frequency, the first transmission frequency being lower than the second transmission frequency.
In the same field of endeavor, Shironaga teaches:
and transmitting the static data packet with a first transmission frequency and transmitting the motion data packet with a second transmission frequency, the first transmission frequency being lower than the second transmission frequency. ([0057] “Further, the application layer 40 specifies a modulation scheme of the transmission data to be supplied to the MAC processing unit 41. Since the dynamic information has a high update frequency, the amount of information tends to increase. In other words, since the dynamic information has a short transmission period and a large amount of data per unit time, it is necessary to increase the transmission rate as much as possible and to suppress the time required for the transmission. On the other hand, the static information tends to have a low update frequency and a small amount of information. In other words, since the static information has a long transmission period and a relatively small amount of data per unit time, the influence on the entire transmission time is small even if the transmission speed is slightly reduced. Further, there is a demand that a range in which the static information can be received is set sufficiently wider than a range in which the dynamic information can be received. Data such as a road shape indicated by the road line information S 7 or the like which is static information is desired to be received before entering a range in which the dynamic information can be received as basic information for performing safe driving support control.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the infrastructure-to-vehicle transmission field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tsuda to transmit static data packets at a different and lower frequency than motion data packets taught by Shironaga ensure that the more-frequently changing motion data is updated to the vehicle more frequently than relatively unchanging static data [0057]. Motivation to combine Tsuda with Shironaga to a person having ordinary skill in the art comes from the prior art being analogous in the field of infrastructure-to-vehicle transmission and knowledge well known in the art, as well as from Shironaga [0091].
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kawai.
Regarding Claim 11, Tsuda teaches an apparatus for transmitting data, comprising:
one or more processors; ([0051] “ Each of the roadside apparatus 110, the optical roadside apparatus 120, the roadside control unit 130, the signal controller 195, and the in-vehicle unit comprises a CPU (Central Processing Unit) (also referred to as a central processing unit, an arithmetic unit, a microprocessor, or a microcomputer), and executes each processing using the CPU.”)
a memory configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to: ([0051] “Each of the roadside apparatus 110, the optical roadside apparatus 120, the roadside control unit 130, the signal controller 195, and the in-vehicle unit includes a storage device (also referred to as a memory), and stores each information using the storage device. A RAM (Random Access Memory) or a magnetic disk device is an example of the storage device.”)
identify a set of objects in a road environment based on collection data associated with the road environment from a server device; ([0071] “The image sensor 113 captures an image of a pedestrian or a bicycle traveling on the crosswalk, and image processing of the captured image is performed to detect presence or absence of the pedestrian or bicycle. In the image processing, presence or absence of a running vehicle and the type of the running vehicle are detected by pattern matching or comparison with an image obtained when no vehicle is running. In the pattern matching, a shape or a color pattern indicating a vehicle is detected from the image. Similarly, presence or absence of a pedestrian or a bicycle is also detected.”)
divide the set of objects into at least one subset based on a distance between each of the set of objects and the server device; ([0054] “The optical roadside apparatus 120 sets static traffic information in the optical beacon signal transmitted from each optical beacon unit 121. Examples of the static traffic information include coordinate values of the optical beacon unit 121, information on lanes (such as a straight lane, a left-turn lane, and a right-turn lane), information indicating provision of a DSSS service at an entry destination intersection, a distance to the intersection, the size of the intersection, and presence or absence of a side road.”  [0061] “Based on the driving information on the running vehicle and the identification information on the running vehicle, the roadside control unit 130 sets the information on a running vehicle on each lane, in the traffic information as the dynamic information.”)
generate, for a subset in the at least one subset, a data packet based on a portion of the collection data associated with objects in the subset; ([0062] "The roadside control unit 130 sets, for example, the information on the lanes at the intersection and information on the side road in the traffic information, in the traffic information as the static information. The static traffic information is stored in the storage device of the roadside control unit 130 in advance.")
Tsuda does not explicitly teach:
and transmit the data packet to at least one client device, the at least one client device being located in a region associated with a first region where the objects in the subset are located.
In the same field of invention, Kawai teaches:
and transmit the data packet to at least one client device, the at least one client device being located in a region associated with a first region where the objects in the subset are located. ([0034] "On the other hand, in a case where it is determined in step S003 (by the determiner 173) that it is impossible to transmit all target information T (No in step S003), the microcomputer 135 functions as the priority assigner 175 and determines an initial priority for each piece of information included in the whole target information T acquired in step S001 and sorts the pieces of information in the target information T in order of priority from high to low (step S005). In this step S005, for example, the closer the distance between the vehicle V (or the sensor 3) and the object described in a piece of information in the target information T, the higher the priority assigned to the piece in the target information T." [0042] "The microcomputer 135 further functions as the target outputter 179 and sequentially transmits the pieces of information selected in step S023 in the target information T, for example, in order of priority from high to low, to the data transmission line 9 via the output port 15 (step S025). The transmitted pieces of information of the target information T are received by the in-vehicle apparatus 7 via the data transmission line 9.")
	The above pieces of prior art are considered analogous as they both represent inventions in the infrastructure-to-vehicle transmission field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tsuda to transmit object data to the client device based on said device being associated with the region in which the objects are located as taught by Kawai to reduce total data transmitted [0034]. Motivation to combine Tsuda with Kawai to a person having ordinary skill in the art comes from the prior art being analogous in the field of infrastructure-to-vehicle transmission and knowledge well known in the art, as well as from Kawai [0073].
Regarding Claim 12,
wherein the one or more processors transmit the data packet by performing acts of: determining a transmission power for broadcasting the data packet; ([0128] “The UHF unit communication part 310 transmits the traffic information 391 for the respective regions in a time-division manner using the UHF beacon that generates an electric wave strength in accordance with the distance between the UHF roadside apparatus and the corresponding region.”)
and broadcasting the data packet based on the transmission power, such that the data packet is received by the at least one client device. ([0090] “On the other hand, the electric field strength of the UHF beacon 203 is sufficiently maintained so that reception of the UHF beacon 203 by the in-vehicle unit is possible. Thus, the UHF beacon 203 can be received by the in-vehicle unit of the standard-sized vehicle 199b”)
Regarding Claim 13, modified Tsuda teaches the method of Claim 2 and Tsuda further teaches:
wherein the one or more processors determine the transmission power by performing acts of: determining a distance range between the at least one client device and the server device based on the region; ([0175] "Based on the vehicle position specified by the position specifying part 420 and the zone information 393 stored in the in-vehicle unit storage part 490, the traffic information acquiring part 430 specifies the zone where the vehicle is located (S110)." [0176] "The zone specified in S110 will be called "the target zone" hereinafter.")
and determining the transmission power based on the distance range. ([0108] “More specifically, the UHF beacon in which the traffic information for the near-distance zone is set is transmitted with an electric wave strength just enough to reach the farthest distance of the near-distance zone 291. The UHF beacon in which the traffic information for the intermediate-distance zone is set is transmitted with an electric wave strength just enough to reach the farthest distance of the intermediate-distance zone 292. The UHF beacon in which the traffic information for the far-distance zone is set is transmitted with an electric wave strength just enough to reach the farthest distance of the far-distance zone 293.”)
Regarding Claim 14, modified Tsuda teaches the method of Claim 3 and Tsuda further teaches:
wherein the first region is a subset of the region. ([0093] "In Embodiment 1, by using the UHF beacon, the traffic information that indicates a high importance level may be distributed to the vehicle 199 located in the shadowing region. By using the DSRC beacon, more traffic information may be distributed to the vehicle 199 located in a non-shadowing region." [0103] "The near-distance zone 291, the intermediate-distance zone 292, and the far-distance zone 293 are concentric (or annular) regions centering on the UHF beacon unit 112.")
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kawai and Rao.
Modified Tsuda teaches the method of Claim 4, and Tsuda further teaches:
obtaining a transmission factor of a broadcast signal transmitted in the road environment; ([FIG. 3, FIG. 5])
determining a maximum distance value in the distance range; ([FIG. 5] [0104] “Assume that a range with a radius of approximately 100 meters from the UHF beacon unit 112 is defined as the near-distance zone 291. A range with a radius of approximately 200 meters from the UHF beacon unit 112 (excluding the near-distance zone 291) is defined as the intermediate-distance zone 292. A range with a radius of approximately 400 meters from the UHF beacon unit 112 (excluding the near-distance zone 291 and the intermediate-distance zone 292) is defined as the far-distance zone 293. Namely, a ratio among farthest distances of the respective zones from the UHF beacon unit 112 is set to 1:2:4." [0119] "To take an example, the transmission loss of the UHF beacon 203 is on the order of "-80 dBm" at a location where the propagation distance is 400 meters. Thus, the in-vehicle unit can receive a UHF beacon 203 even at a location separated from the UHF beacon unit 112 by 400 meters.")
and determining the transmission power based on the transmission factor, the maximum distance value and the receiving power threshold. ([0090] “On the other hand, the electric field strength of the UHF beacon 203 is sufficiently maintained so that reception of the UHF beacon 203 by the in-vehicle unit is possible. Thus, the UHF beacon 203 can be received by the in-vehicle unit of the standard-sized vehicle 199b located behind the large-sized vehicle 199a." [0107] "The UHF beacon is distributed with an electric wave strength corresponding to the farthest distance of the zone." [0165] "When the time T5 is assigned to the far-distance zone 293, the UHF beacon in which the traffic information 391 for the far-distance zone is set is transmitted with a predetermined electric wave strength (of e.g., 100 milliwatts) just enough to reach the entire far-distance zone 293 in the time T5.")
Tsuda does not explicitly teach:
obtaining a receiving power threshold of the at least one client device;
In the same field of endeavor, Rao teaches:
obtaining a receiving power threshold of the at least one client device; ([Col. 7, 60-65] “Upon detecting the low signal strength, the radio receiver 220 may send a notification to the processor 202, the audio system 212, the TCU 208, or the local radio stations module 214 indicating the unavailability of the local radio station and/or the need to send out a new request for radio presets.” [Col 14, 29-37] “If the signal strength measurement drops below the threshold value, the radio receiver may send the notification to the processor. The signal strength of a given radio station may drop below the threshold value once the vehicle travels outside of a broadcast range of the radio station. In some cases, the radio receiver may measure signal quality as well as signal strength and may send a notification to the processor once the signal quality drops below a threshold value.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the infrastructure-to-vehicle transmission field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tsuda to obtain a receiving power threshold from the client device taught by Rao ensure the received signal is strong enough [Col 7]. Motivation to combine Tsuda with Rao to a person having ordinary skill in the art comes from the prior art being analogous in the field of infrastructure-to-vehicle transmission and knowledge well known in the art, as well as from Rao [Col 15].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kawai.
Modified Tsuda teaches the method of Claim 1, and Tsuda further teaches:
collecting traffic command information associated with the road environment; ([0006] “The roadside control unit collects signal information from the signal controller and the detected information from the detection sensor" [0052] "The roadside apparatus 110, the optical roadside apparatus 120, the roadside control unit 130, and the signal controller 195 are connected by a communication cable and communicate one another through the communication cable.”)
and updating the data packet based on the traffic command information. ([0006] “The roadside control unit collects signal information from the signal controller and the detected information from the detection sensor, and transmits those information to the optical beacon unit and the DSRC beacon unit." [0008] " The roadside control unit further collects information on the color of a traffic light output from the signal controller. The roadside control unit also prepares, based on the collected information, traffic information (intersection information) that changes real time and transmits the prepared information to the DSRC beacon unit." [0058] “The roadside control unit 130 generates the traffic information, based on, for example, the control information on the traffic light 194 received from the signal controller 195, the driving information on a running vehicle received from the optical roadside apparatus 120, identification information on the running vehicle and identification information on a pedestrian or a bicycle that have been received from an image sensor 113 which will be described later.")
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Kawai and Shironaga (JP 2012253498), herein after referred to as Shironaga.
Modified Tsuda teaches the method of Claim 1, and Tsuda further teaches:
classify the objects in the subset into static objects and moving objects; ([0061] “Based on the driving information on the running vehicle and the identification information on the running vehicle, the roadside control unit 130 sets the information on a running vehicle on each lane, in the traffic information as the dynamic information." [0062] "The roadside control unit 130 sets, for example, the information on the lanes at the intersection and information on the side road in the traffic information, in the traffic information as the static information. The static traffic information is stored in the storage device of the roadside control unit 130 in advance.”)
generate a static data packet based on a portion of the collection data associated with the static objects, ([0054] “The optical roadside apparatus 120 sets static traffic information in the optical beacon signal transmitted from each optical beacon unit 121. Examples of the static traffic information include coordinate values of the optical beacon unit 121, information on lanes (such as a straight lane, a left-turn lane, and a right-turn lane), information indicating provision of a DSSS service at an entry destination intersection, a distance to the intersection, the size of the intersection, and presence or absence of a side road. The static traffic information is stored in the storage device of the optical roadside apparatus 120 in advance.”)
and to generate a motion data packet based on a portion of the collection data associated with the moving objects; ([0116] “The traffic information for the near-distance zone includes information on the intersection 193. The information on the intersection 193 is information indicating a caution when entering into the intersection 193, and includes information on an oncoming vehicle, information on a two-wheeled vehicle running along a roadside, information on the numbers of pedestrians and bicycles on a crosswalk, control information on a traffic light, and the like. Information on the intersection 193 is dynamic information that is updated real time.”)
Modified Tsuda does not teach:
and transmitting the static data packet with a first transmission frequency and transmitting the motion data packet with a second transmission frequency, the first transmission frequency being lower than the second transmission frequency.
In the same field of endeavor, Shironaga teaches:
and transmit the static data packet with a first transmission frequency and to transmit the motion data packet with a second transmission frequency, the first transmission frequency being lower than the second transmission frequency. ([0057] “Further, the application layer 40 specifies a modulation scheme of the transmission data to be supplied to the MAC processing unit 41. Since the dynamic information has a high update frequency, the amount of information tends to increase. In other words, since the dynamic information has a short transmission period and a large amount of data per unit time, it is necessary to increase the transmission rate as much as possible and to suppress the time required for the transmission. On the other hand, the static information tends to have a low update frequency and a small amount of information. In other words, since the static information has a long transmission period and a relatively small amount of data per unit time, the influence on the entire transmission time is small even if the transmission speed is slightly reduced. Further, there is a demand that a range in which the static information can be received is set sufficiently wider than a range in which the dynamic information can be received. Data such as a road shape indicated by the road line information S 7 or the like which is static information is desired to be received before entering a range in which the dynamic information can be received as basic information for performing safe driving support control.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the infrastructure-to-vehicle transmission field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tsuda to transmit static data packets at a different and lower frequency than motion data packets taught by Shironaga ensure that the more-frequently changing motion data is updated to the vehicle more frequently than relatively unchanging static data [0057]. Motivation to combine Tsuda with Shironaga to a person having ordinary skill in the art comes from the prior art being analogous in the field of infrastructure-to-vehicle transmission and knowledge well known in the art, as well as from Shironaga [0091].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662